Citation Nr: 1211732	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  03-08 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1971 to August 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In July 2006, a Travel Board hearing was held before a Veterans Law Judge who is no longer at the Board.  The Veteran was offered the opportunity to testify at another hearing before the judge who would decide his appeal.  He accepted, and in September 2010 a Travel Board hearing was held before the undersigned.  Transcripts of both hearings are associated with the claims file.  

The Veteran appears to be seeking to reopen a claim of service connection for posttraumatic stress disorder.  Such matter is referred to the RO for any appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board observes that Remand instructions from previous Board remands in April 2007, May 2010, and January 2011 have been fulfilled.  Unfortunately, a close review of the claims file uncovered information (previously overlooked) that leads to a conclusion that additional development is necessary. Specifically, there is documentation in the record that the Veteran applied for and was denied Social Security Administration (SSA) supplemental security income (SSI) benefits.  As SSI benefits are awarded based on need and disability, and because even a denial of SSI may have involved some review of medical records pertaining to the Veteran, the Board is unable to find that there is no reasonable possibility that SSA records (to include any medical records considered in connection with the Veteran's SSI denial) would be relevant in the matter at hand.  
Accordingly, development to secure the SSA records is necessary.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (in uncertain cases or where there is a reasonable possibility that records are relevant to a claim, VA must assist the claimant in obtaining the records). 

Accordingly, the case is REMANDED for the following action:

1. The RO should secure from the SSA for association with the claims files copies of all records (and in particular any medical records) considered in their determination on the Veteran's claim for SSA disability/SSI benefits.  If such records are unavailable because they have been lost or destroyed, it must be so certified for the record (with explanation of the reason for their unavailability).   

2. The RO should arrange for any further development indicated based on the results of that sought above, then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

